OPINION

Per Curiam:

Pursuant to NRCP 36(a), appellant was served with a request for admissions of fact. Appellant, although granted an extension of time by respondents in which to comply, failed to serve timely answers or timely objections to this request. As a consequence, she admitted the facts which negate the existence of the cause of action against the respondents as alleged in her complaint.
Appellant asserts on appeal that the answer to the request for admissions of fact was timely filed and that, if not, the answer which was tardily filed cannot be deemed admitted for purposes of granting a summary judgment.
The record on appeal refutes appellant’s initial contention by showing that she was in fact late in submitting her answers to the request for admissions of fact; and our holding in Lawrence v. Southwest Gas Corp., 89 Nev. 433, 514 P.2d 868 (1973), see also, Western Mercury, Inc. v. The Rix Co., 84 Nev. 218, 438 P.2d 792 (1968), Dzack v. Marshall, 80 Nev. 345, 393 P.2d 610 (1964), refutes appellant’s second contention.
Additional issues raised by the appellant need not be considered as the above are dispositive of the appeal.
Affirmed.